Citation Nr: 0937979	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability 
with leg numbness and pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
the claimed disability.

This matter was previously before the Board for adjudication 
of the issue of whether new and material evidence had been 
received sufficient to reopen a claim for service connection 
for a low back disability with leg numbness and pain.  In 
September 2008, the Board concluded that new and material 
evidence had been received and the underlying claim was 
reopened.  The Board remanded the claim for additional 
development.  That development has been completed, and the 
case is once again before the Board for review.


FINDING OF FACT

Resolving all doubts in the Veteran's favor, the Veteran's 
degenerative disc disease of the lumbar spine with 
radiculopathy is etiologically related to active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine with 
radiculopathy was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records are not available for 
review, with the exception of a July 1967 induction 
examination which noted no significant abnormalities.  In his 
July 1969 claim for service connection, the Veteran reported 
having back strain in February 1968.  In addition, the 
incident of combat-related back injury is presumed in this 
case as the Veteran was awarded the Purple Heart.  See 
38 U.S.C.A. § 1154; Veteran's Form DD-214.  The Veteran 
stated that on March 10, 1969, he was positioned in a two-man 
bunker when it was struck by an enemy rocket.  The resulting 
explosion pinned the Veteran underneath rubble.  See 
Veteran's October 1983 Informal Claim.  The Board notes that 
the Veteran is also service-connected for residual scars on 
the back due to wounds received in that explosion.  
Therefore, the primary question to be answered is whether any 
current back disability is etiologically related to the 
Veteran's in-service back injury.

The Veteran underwent a VA examination in February 1970.  His 
prior shell fragment wound was noted.  The Veteran reported 
having pimples on his back that were painful to the touch, 
but otherwise reported no back pain.  There was no spasticity 
and no tenderness of the back.  The Veteran had normal range 
of motion and excellent bilateral straight leg raising.

Private treatment records indicate the Veteran strained his 
back during heavy shoveling in February 1982.  The Veteran 
reported a history of low back pain and discomfort.

The Veteran underwent an additional VA examination in August 
1982.  He reported having recurring upper and lower back 
trouble from 1970 to the present.  The Veteran's residual 
shrapnel wound scars were noted along with additional pitted 
scars and comedones.  

Private records show the Veteran strained his back while 
lifting his child in December 1982.  

Private treatment records also indicate the Veteran injured 
his back while carrying a mail bag in August 1983.  He was 
diagnosed with cervical spine strain, and his range of motion 
was noted as being very mildly guarded due to pain.  X-rays 
noted degenerative or old post-traumatic changes at the level 
of C5-C6.

In October 1983, the Veteran submitted a statement in support 
of reopening his claim.  He recounted the March 1969 
incident, and stated that he had experienced recurring 
trouble with both his neck and back since leaving the service 
in July 1969.  

In July 1997, the Veteran was seen for pain in the left 
sacroiliac area.  With respect to the lumbosacral spine, 
height and alignment of the lumbar vertebrae were maintained.  
There was loss of height of the anterior superior margin on 
the body of L2.  The treating physician opined that this was 
probably related to an old fracture.  There were also 
hypertrophic spurs from the bodies of L2, L3, L4 and L5.

A May 2001 CT scan revealed pronounced degenerative changes 
with disc bulging at L3-L4, L4-L5, and L5-S1.  There was also 
some encroachment upon the neuroforamina, particularly on the 
left, at L3-L4 and L4-L5, and a possible small disc 
herniation on the left at L4-L5.

Imaging in June 2002 noted moderately severe degenerative 
disc disease at C4-C5 and C5-C6.  

Private treatment records show that in January 2005, the 
Veteran sought treatment for pain in the right buttock 
radiating into the ankle.  The Veteran also reported having 
chronic low back pain for over 30 years.  An MRI of the spine 
showed protruding discs at multiple levels midline and 
towards the right of the midline with some encroachment on 
the right lateral recess, most prominently at L4-L5 and to a 
lesser extent at the L2-L3 and L3-L4 levels.

The Veteran underwent a VA examination in May 2005.  The 
claims file was reviewed by the examiner.  The Veteran 
reported sustaining a shrapnel injury to his back when his 
foxhole was struck by an enemy rocket.  He was treated by a 
field medical unit and returned to duty.  He stated that 
later on, he complained of back pain.  This pain had 
persisted for many years and become progressively worse.

On physical examination, the Veteran had multiple small 
puncture scars between the scapular region in the upper back.  
The lower back had no visible scars.  There was functional 
loss due to subjective complaints of pain.  The lower limbs 
were negative for any neurological deficiency, and Lasegue 
testing was negative.  X-rays revealed degenerative changes 
between L3-L4, L4-L5, and L5-S1.  The changes were more 
marked at L3 and L4.  With respect to the lower back, the 
Veteran was diagnosed with degenerative disc disease.  No 
opinion regarding etiology was offered at the time of the 
examination.

Upon request, the VA examiner provided an opinion in June 
2006.  The examiner reviewed the claims file and the May 2005 
examination report.  He stated that the Veteran's current 
back disorder was not incurred in service.  His rationale for 
this opinion was that the Veteran sustained his injury in 
1969 at the age of 25 or 26.  The Veteran was now 56 years of 
age, and the examiner's findings of degenerative changes were 
quite consistent with the natural aging process.  In 
rendering this opinion, the examiner made specific reference 
to previous records in the claims file, but did not mention 
the July 1997 treatment records which indicated a possible 
old fracture.

The Veteran also submitted a private opinion from Dr. E., 
dated September 2005.  By history, the Veteran was buried 
beneath rubble after a mortar attack.  He was treated for 
minor shrapnel wounds and returned to duty.  Since his 
discharge, the Veteran had reported persistent and 
progressively worsening arthritic problems in his shoulders 
and spine.  He had undergone a radioablation procedure for 
his lower spine, multiple courses of physical therapy, and 
chiropractic manipulation.  Recent MRI's noted marked disc 
disease at multiple levels.  Dr. E. stated that, given the 
severity of the injury and the fact that symptoms began 
shortly after the incident, it is quite possible that the 
injury the Veteran sustained in Vietnam contributed a great 
deal to his degenerative disc disease.

The Veteran was afforded an additional VA examination in June 
2006.  The VA examiner who conducted the May 2005 examination 
and rendered the June 2006 opinion also conducted this 
examination.  The claims folder was reviewed in conjunction 
with the examination.  The Veteran again recounted the March 
1969 incident when his foxhole was struck by a rocket.  The 
Veteran also reported working for the post office for 28 
years.  There was no history of additional trauma, though the 
Veteran stated that sometimes his back pain would worsen and 
he would take a day or two off.  The Veteran reported pain 
mostly in the lower back, which radiated down into his right 
leg from the buttocks to the ankle.  Bending and lifting 
increased the pain, and the Veteran indicated that the pain 
interfered with his sleep.

On physical examination, there were no scars from shrapnel in 
the upper or lower back.  The lower back had normal lumbar 
lordosis.  There was no kyphosis, spasm or atrophy.  There 
was no functional loss due to pain.  Both lower limbs were 
negative for any neurological deficiency and Lasegue testing 
was negative.  X-rays of the thoracic spine revealed no 
abnormalities.  The lumbar spine had moderate degenerative 
disc disease with minimal scoliosis.  The Veteran was 
diagnosed with moderate degenerative disc disease of the 
lumbar spine with limited motion and pain, without any 
neurological deficits in the lower limbs.

The examiner stated that the Veteran's back disorder was not 
incurred in service.  His rationale was that the Veteran was 
able to function and work in civilian life for an extended 
period of time, and was not able to provide any information 
which would help to establish the current condition as a 
continuation of the back injury he sustained in service.  In 
rendering this opinion, the examiner again made specific 
reference to previous records in the claims file, but did not 
mention the July 1997 treatment records which indicated a 
possible old fracture.

Upon request, the examiner provided a supplemental opinion in 
November 2007.  The examiner was asked to respond to the 
September 2005 private opinion of Dr. E.  The examiner stated 
that his June 2006 opinion remained unchanged after review of 
Dr. E's opinion.  His rationale was that the changes noted in 
the Veteran's spine were consistent with his age, considering 
that he had changes in the thoracic and lumbar areas.

The Veteran underwent a VA examination in November 2008.  The 
claims file was reviewed by the examiner.  The Veteran 
described the circumstances of his in-service back injury.  
He stated that on March 10, 1969, he sustained injuries to 
his back after an explosive projectile landed in close 
proximity.  He sustained shrapnel injuries to his upper back.  
He reported being hospitalized, then released back to duty.  
The Veteran stated that he was essentially "blown up" by 
the explosion.  He reported developing low back pain at that 
time which had progressively worsened.  The pain was located 
in the low back, and it radiated to the bilateral buttocks 
and legs.  He described the pain as constant with numerous 
flareups.  

On physical examination, the Veteran was in a moderate amount 
of discomfort.  There was marked loss of lordosis noted about 
the lumbar spine, as well as tenderness to palpation through 
the midline and paraspinal musculature.  Straight leg raises 
reproduced back pain but not radicular symptoms.  Lasegue 
testing was negative.  The Veteran's gait was slightly 
antalgic to the lumbosacral spine.  Radiographic views of the 
spine showed degenerative scoliosis and other degenerative 
changes in the lumbosacral spine.  Sagittal alignment showed 
a near complete loss of lumbar lordosis.  The examiner twice 
noted a superior end plate defect to the L2 vertebrae.  When 
compared to images of the spine dated 2006, there appeared to 
be a worsening of degenerative changes in the lumbar spine.  
The examiner diagnosed degenerative spondylosis of the lumbar 
spine with loss of lumbar lordosis, chronic lumbosacral 
strain, and bilateral lower extremity radiculopathy, left L3-
4 and right L5-S1.

The examiner stated that the Veteran's documented injuries to 
the upper back and low back strain were less likely than not 
related to his current low back condition.  However, because 
there were no records available to the examiner giving 
specific documentation of the details surrounding the event 
of the original injury, the examiner stated that any 
inference would be merely speculative.  The examiner further 
stated that although records from St. John's Hospital dated 
1997 indicated a possible previous fracture to the L2 
superior end plate, opining as to a definite fracture would 
also be speculation, as degenerative changes at L2 may just 
as likely be due to the degenerative process.  The Board 
notes that although the examiner stated that the Veteran's 
current low back condition was less likely than not related 
to service, his rationale for that opinion suggests that 
etiology cannot be determined without resorting to mere 
speculation.

The Veteran also submitted his own statements and statements 
of a service comrade in support of his claim.  The Veteran 
stated that he has been diagnosed with degenerative disc 
disease which was not caused by him lifting his child or 
carrying a mail bag, but by the injury he received in 
Vietnam.  See June 2006 VA Form 9 Substantive Appeal.  In a 
statement dated September 2005, the Veteran's comrade, 
C.M.L., recounted the March 1969 incident in which he and the 
Veteran were positioned in a small bunker when it was hit by 
enemy rockets.  One explosion caused them to be driven into 
the ground and buried beneath the collapsed bunker.  He 
stated that they both received shrapnel and concussion 
wounds, and were both awarded the Purple Heart.  C.M.L. 
stated that for the past 36 years, he had been troubled with 
severe back, neck, and hip problems which he felt were 
directly related to the incident in question.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He may also submit statements 
from fellow service members as to the occurrence of his in-
service injury.  Id at 370.  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

However, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the U.S. Court 
of Appeals for Veterans Claims (Court) indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  
Such symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, 
the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  
Thus, the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to report symptomatology.  Lay 
testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support 
for a claim of service connection.  Layno at 469.  Continuity 
of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997).  The Court has emphasized that 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).

The Veteran's in-service back injury is presumed.  The 
Veteran first reported a history of back strain in his 
initial application for VA benefits dated in July 1969 and he 
reported the onset of such as February 1968.  Subsequently, 
with the exception of the February 1970 VA examination, the 
evidence shows the Veteran, from February 1982 through 
November 2008, consistently reported having back pain and 
discomfort since separation from service.  His symptoms are 
supported by a current diagnosis of degenerative disc disease 
with radiculopathy.  The Veteran has therefore established a 
continuity of symptomatology sufficient for a grant of 
service connection.  See 38 C.F.R. § 3.303(b).

The evidence of record includes several opinions addressing 
the etiology of the Veteran's disability.  With respect to 
the May 2005 examination, June 2006 opinion, June 2006 
examination, and November 2007 supplemental opinion, the 
Board notes that these reports do not address the July 1997 
record which revealed a possible old fracture at L2.  
Therefore, these opinions are of lesser probative value as 
they do not address all the evidence in the claims file.

The November 2008 examiner stated that the Veteran's current 
back condition was less likely than not related to the March 
1969 incident.  However, the rationale for the opinion stated 
than any inference on the issue of etiology, or with respect 
to the old fracture indicated by the July 1997 treatment 
records, would be speculation.  A speculative opinion neither 
supports nor refutes a link between a current disability and 
disease or injury incurred in service.

The private opinion of Dr. E stated that it was "quite 
possible" that the injury sustained by the Veteran 
contributed to his degenerative disc disease.  The Board 
notes that the mere possibility of a nexus is not a 
sufficient basis to grant service connection.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (a doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection).  There must at 
least be a sufficiently definitive opinion on etiology to 
rise above the level of pure equivocality or uncertainty.  
Id.

The Board also notes the Veteran's service comrade recounted 
the March 1969 incident and stated his belief that his own 
disabilities are related to the injuries they sustained in 
the March 1969 incident.  However, his statement does not 
address the Veteran's continuing symptomatology, any 
statements regarding his own disabilities have no probative 
value with respect to the Veteran's disability, and he has 
not been shown to be competent to provide complex medical 
conclusions regarding etiology.

However, overall, the Board finds the evidence in this case 
to be in equipoise.  The claims file includes VA opinions 
suggesting that the Veteran's current back disability is less 
likely than not related to service.  However, as discussed 
above, the probative value of these opinions is limited as, 
other than the most recent opinion, they do not address the 
July 1997 findings of a possible old fracture, and the 
significance of complaints of back pain since 1969.  
Collectively, this evidence weighs against the Veteran's 
claim but is not sufficient to deny service connection in 
light of the continuity of symptomatology established by the 
Veteran. 

C.  Conclusion

The Board finds the evidence in the case to be in equipoise.  
Resolving all reasonable doubts in favor of the Veteran, in 
accordance with 38 U.S.C.A. § 5107(b), the Board therefore 
finds that service connection is warranted.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with radiculopathy is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


